     Case 3:20-cv-03079-X-BT Document 8 Filed 01/25/21             Page 1 of 1 PageID 67



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

IDRIS-JAKARI CHANDLER,                          §
              Plaintiff,                        §
                                                §
v.                                              §     No. 3:20-cv-03079-X (BT)
                                                §
MALVINA PORSCHIA, et al.,                       §
            Defendants.                         §


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

        After making an independent review of the pleadings, files and records in this case, and

 the Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated

 December 16, 2020, the Court finds that the Findings and Recommendation of the Magistrate

 Judge are correct and they are accepted as the Findings, Conclusions, and Recommendation of the

 Court. IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

 of the United States Magistrate Judge are ACCEPTED.

        SO ORDERED this 25th day of January, 2021.


                                                _____________________________________
                                                BRANTLEY STARR
                                                UNITED STATES DISTRICT JUDGE
